Citation Nr: 0117280	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  94-39 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
status post subtotal gastrectomy, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had unverified active service from October 1942 
to August 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service-connected residuals of a status 
post subtotal gastrectomy is manifested by no more than 
moderate symptoms characterized by less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals with diarrhea and no impairment of 
health manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
residuals of a status post subtotal gastrectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.110, 4.111, 4.112, 4.113, 4.114, Diagnostic Codes 7305, 
7308 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 112 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that the VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096(2000).  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Among the changes in the law brought about by the Veterans 
Claims Assistance Act of 2000, VA has a heightened duty to 
assist the veteran in developing evidence in support of a 
claim for service connection.  Such assistance includes 
identifying and obtaining evidence relevant to the claim, and 
affording the veteran a VA rating examination unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No 106-475, § 3(a), 114 Stat. 
2096 (2000).

The Board has reviewed the veteran's claim in light of the 
new Veterans Claims Assistance Act of 2000, and concludes 
that while the RO did not necessarily fully comply with the 
new notification requirements at the time the veteran's claim 
was filed, a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim, and the RO's 
statement and supplemental statement of the case clarified 
what evidence would be required to establish an evaluation in 
excess of 40 percent for the veteran's service-connected 
residuals of a status post subtotal gastrectomy.  The veteran 
responded to the RO's communications with additional evidence 
and argument, curing (or rendering harmless) the RO's earlier 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VA O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 
(1992)) ("if the appellant has raised an argument or asserted 
the applicability of a law or [Court] analysis, it is 
unlikely that the appellant could be prejudiced if the Board 
proceeds to decision on the matter raised").  The Veterans 
Claims Assistance Act of 2000 also requires VA to provide a 
medical examination when such an examination is necessary to 
make a decision on the claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. § 5103A).  This 
obligation was satisfied by the VA examinations requested and 
accomplished in connection with this claim.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

The veteran asserts that an evaluation in excess of 40 
percent is in order for his service-connected residuals of a 
status post subtotal gastrectomy.  Because it has been in 
effect for more than 20 years, it is protected at this level.  
38 C.F.R. § 3.951(b) (2000).  In such cases, VA has a duty to 
assist the veteran in developing facts that are pertinent to 
those claims.  See generally, Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As 
noted above, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, reports of VA 
rating examinations and outpatient treatment records, and 
personal statements and evidence submitted by the veteran in 
support of his claim.  The Board is not aware of any 
additional relevant evidence that is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See Veterans Claims Assistance Act of 2000.

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances. See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The veteran's disability is currently rated under 38 C.F.R. 
§4.114, Diagnostic Code 7308, pertaining to postgastrectomy 
syndromes.  The current 40 percent disability rating is 
appropriate when there are moderate symptoms characterized by 
less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  The maximum 60 percent disability 
rating under that code section is for application when there 
are severe symptoms associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia. 38 
C.F.R. Part 4, § 4.114, Diagnostic Code 7308 (2000).

The Board notes that the veteran may also be rating under 
Diagnostic Code 7305, pertaining to duodenal ulcer.  
Diagnostic Code 7305 provides that a 40 percent evaluation 
requires that the veteran's ulcer disability is moderately 
severe, with impairment of health manifested by anemia and 
weight loss or recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year.  
A 60 percent disability rating is warranted for severe 
symptoms consisting of pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena with manifestations of anemia and 
weight loss productive of definite health impairment.  38 
C.F.R. Part 4, § 4.114, Code 7305 (2000).

There are various postgastrectomy symptoms that may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those events occurring from 1 to 3 
hours after eating usually present definite manifestations of 
hypoglycemia. 38 C.F.R. § 4.111 (2000).  Minor weight loss or 
greater losses of weight for periods of brief duration are 
not considered of importance in rating.  Rather, weight loss 
becomes of importance where there is appreciable loss that is 
sustained over a period of time.  In evaluating weight loss 
generally, consideration will be given not only to standard 
age, height, and weight tables, but also to the particular 
individual's predominant weight pattern as reflected by the 
records.  38 C.F.R. § 4.112 (2000).

Based upon the aforementioned evidence, the Board finds that 
the evidence does not support a rating in excess of 40 
percent for the following reasons pursuant to either 
Diagnostic Code 7308 or 7305.  First, the VA examination 
reports of record fail to show severe symptoms associated 
with nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia; or symptoms consisting of pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena with manifestations 
of anemia and weight loss productive of definite health 
impairment.  For example, a VA physician noted in an April 
1992 VA examination report that the examination of the 
abdomen revealed that there were surgical mid-abdominal scars 
and a cholecystectomy scar.  The examiner added that there 
was no visceromegaly, palpable masses, or gastric splash.  
The peristalsis and stools were normal.  The veteran stood at 
5' 4" and his current weight was 118 pounds and his maximum 
weight was 130 pounds.  He was not anemic, vomiting occurred 
rarely and he had no hematemesis or melena.  There was 
occasional epigastric pain.  The veteran had dumping daily 
for weeks at a time, 10 to 12 episodes per year.  The 
diagnosis was subtotal gastrectomy with dumping syndrome.  
Thus, although the veteran was diagnosed with dumping 
syndrome, which is a sign of hypoglycemia (38 C.F.R. 
§ 4.111), this evidence fails to show, or approximate, the 
other severe symptoms as listed in Diagnostic Codes 7308 and 
7305.  In other words, there was no evidence of nausea, 
sweating, circulatory disturbance after meals, and weight 
loss with malnutrition and anemia or pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena with manifestations of anemia 
and weight loss productive of definite health impairment.

A May 1992 VA esophagogram and upper gastrointestinal study 
revealed that the veteran's post-operative gastrojejunostomy 
was functioning well and there was no evidence of marginal 
ulcerations identified.  The impression was status post 
vagotomy and gastrojejunostomy.  Thus, this evidence does not 
show, or approximate, severe symptoms.  Diagnostic Codes 7308 
and 7305.

According to a November 1994 VA examination report for aid 
and attendance, the examiner diagnosed the veteran with 
chronic duodenal peptic ulcer disease, status post 
gastrectomy, vagotomy and Billroth II surgery due to upper 
gastrointestinal bleeding and intractable pain.  Given that 
it was not a gastrointestinal examination, the physician did 
not primarily focus on the veteran's gastrointestinal 
disorder.  Therefore, the Board finds the probative value of 
this evidence is limited in comparison with the other 
gastrointestinal examination reports that are of record.  
Nevertheless, this evidence fails to show, or approximate, 
the severe symptoms as required by Diagnostic Codes 7308 and 
7305.

In January 1995, the veteran underwent a VA gastrointestinal 
examination.  The examiner, who also examined the veteran in 
April 1992, as noted above, reported that the veteran weighed 
108 pounds and his maximum weight in the last year was 118 
pounds.  His abdomen was soft and depressible.  There was a 
well-healed surgical scar.  There was no hepatosplenomegaly, 
masses, or ascites.  Peristalsis and stools were normal.  The 
veteran was not anemic, and there was no history of recent 
nausea, vomiting, hematemesis, or melena.  He had frequent, 
practically daily diarrhea and when pain was present, it was 
usually epigastric pain.  The diagnosis was history of a 
bleeding ulcer and status post vagotomy, status post subtotal 
gastrectomy, and dumping syndrome.  Thus, while the veteran 
experienced diarrhea and dumping syndrome, he did not have 
severe symptoms associated with nausea, sweating, circulatory 
disturbance after meals, and weight loss with malnutrition 
and anemia or pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena 
with manifestations of anemia and weight loss productive of 
definite health impairment.  Therefore, this evidence fails 
to support, or approximate, a rating in excess of 40 percent 
under Diagnostic Codes 7308 and 7305.

In December 1999, the veteran underwent a VA gastrointestinal 
examination.  The examiner noted that the veteran denied 
vomiting and hematemesis, although he did refer to melena on 
several occasions during the 1960s.  For relief, the veteran 
took antacids and Pepto-Bismol.  The veteran denied 
circulatory disturbances and hypoglycemic reactions, 
diarrhea, constipation, and abdominal pain.  The physical 
examination revealed a longitudinal well-healed scar in the 
left side of the abdomen, normal peristalsis, and a soft, 
depressible abdomen.  The veteran reported a weight loss of 
20 pounds, although his weight on examination was 110 pounds.  
There were no signs of anemia and the veteran denied 
abdominal pain.  An upper gastrointestinal series dated 
November 1998 reported status post partial gastrectomy, 
gastrojejunostomy and vagotomy, along with gastroesophageal 
reflux.  The examiner diagnosed peptic ulcer disease, status 
post subtotal gastrectomy, gastrojejunostomy, vagotomy 
secondary to the peptic ulcer disease, and gastroesophageal 
reflux.  Thus, the veteran did not have severe symptoms 
associated with nausea, sweating, circulatory disturbance 
after meals, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia; or pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena with manifestations of anemia and 
weight loss productive of definite health impairment.  The 
Board acknowledges that the veteran's weight has hovered 
between 105 and 120 based on the medical evidence of record; 
however, there is no evidence of malnutrition and anemia or 
definite health impairment.  38 C.F.R. § 4.112, 4.114, 
Diagnostic Codes 7308 and 7305.  Therefore, this evidence 
fails to support, or approximate, a rating in excess of 40 
percent under Diagnostic Codes 7308 and 7305.

Hence, the Board finds that the VA examination reports of 
record fail to show, or approximate, that a rating in excess 
of 40 percent is warranted pursuant to Diagnostic Code 7308.

Second, the post-service VA outpatient records fail to 
support, or approximate, a rating in excess of 40 percent.  
For example, although the veteran received treatment for 
dumping syndrome and diarrhea, after a review of the records 
since the early 1990s, there is no evidence of severe 
symptoms associated with nausea, sweating, circulatory 
disturbance after meals, and weight loss with malnutrition 
and anemia; or pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena 
with manifestations of anemia and weight loss productive of 
definite health impairment.  Diagnostic Codes 7308 and 7305.

The Board acknowledges also that, because ratings under 
Diagnostic Codes 7301 though 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other, 
regulation 38 C.F.R. § 4.114 provides for an elevation to the 
next higher level where the level of severity of the overall 
disability warrants such an elevation.  The Board finds, 
however, that an increase under this regulation is not 
warranted pursuant to any of the Diagnostic Codes listed 
above.  38 C.F.R. § 4.114.  The veteran is not malnourished 
or anemic, and there is no evidence of circulatory problems.  
Indeed, as noted above, although the veteran's weight has 
ranged between 105 and 120, this weight loss has not 
clinically been shown to adversely impact his health.  Hence, 
notwithstanding the fact that the appellant does have 
multiple disorders, an increase under this clause of 38 
C.F.R. § 4.114 is not in order.

It is noted that the appellant has a post surgical 
gastrectomy scar on his abdomen.  Additional disability 
evaluations are available for scars that are disfiguring; are 
poorly nourished, with repeated ulceration; are tender and 
painful on objective demonstration; or cause any limitation 
of function.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (holding that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (2000).  However, the appellant is not entitled to 
additional disability ratings for his post surgical scar 
because it is not located on the appellant's head, face, or 
neck, and there is no evidence that the scar is tender or 
that it results in limited function. The evidence of record 
indicates that the scar healed well.  Accordingly, the 
preponderance of the evidence is against assigning a separate 
evaluation for the appellant's scar.

The Board has considered the evidence of record that favors 
the veteran's claim. Nevertheless, the Board finds that this 
favorable evidence is outweighed by the evidence discussed in 
the preceding paragraphs.  For example, the veteran's own 
contentions are essentially the only evidence of record that 
favors a rating in excess of 40 percent.  The medical 
evidence does not support his claim to a higher rating.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board has also considered the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2000).  This regulation is for application in exceptional 
cases where the schedular evaluations are found to be 
inadequate.  The governing norm is a "finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards".  In the present case, the RO found that the 
veteran's residuals of a status post subtotal gastrectomy did 
not present such an exceptional or unusual disability 
picture.  There is no indication in the record that the 
veteran's residuals of a status post subtotal gastrectomy 
have resulted in frequent hospitalization.  Additionally, 
marked interference with employment that is beyond what is 
contemplated in the assignment of a 40 percent evaluation is 
also not shown, and, should his disorder increase in 
severity, the rating schedule adequately provides for a 
higher rating.  Furthermore, the veteran did not report, or 
provide supporting evidence, that his service-connected 
residuals of a status post subtotal gastrectomy interfered 
with his duties at work, or forced him to take extended 
periods of leave.  In the absence of evidence specifically 
pertaining to the degree of severity of service-connected 
disability that might warrant extraschedular consideration, 
the Board finds that a remand for extraschedular 
consideration is not necessary in this case.  See 38 C.F.R. 
§ 3.321(b)(1) (2000); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  In this regard, the Board notes that the medical 
evidence of record shows that the veteran's residuals of a 
status post subtotal gastrectomy are at the point where a 
rating in excess of 40 percent is not warranted.  Under these 
circumstances, the Board concludes that neither the veteran's 
statements nor the clinical evidence indicates that the 
veteran's residuals of a status post subtotal gastrectomy 
warrant the assignment of an extraschedular evaluation.

ORDER


Entitlement to an increased evaluation for residuals of a 
status post subtotal gastrectomy, currently evaluated as 40 
percent disabling, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

